     Case 1:18-cv-01623-NONE-SKO Document 76 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JARED M. VILLERY,                                 Case No. 1:18-cv-01623-NONE-SKO (PC)

12                        Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                        MOTION TO MODIFY DISCOVERY
13             v.                                       AND SCHEDULING ORDER AS MOOT

14    D. CROUNSE, et al.,                               (Doc. 75)

15                        Defendants.

16

17            On April 6, 2021, the Court granted Defendants’ motion to modify the discovery and

18   scheduling order. (Doc. 72.) The Court extended the deadline for filing pre-trial dispositive

19   motions to July 2, 2021. (Id.)

20            On April 8, 2021, Plaintiff filed a motion to modify the discovery and scheduling order by
21   extending the pre-trial dispositive motion deadline. (Doc. 75.) Since Plaintiff’s motion and proof

22   of service are dated April 6, 2021, (id. at 8, 9), it appears that he submitted the motion to prison

23   officials before he received the Court’s order granting an extension of time. Accordingly, the

24   Court DENIES Plaintiff’s motion as moot.

25
     IT IS SO ORDERED.
26
27   Dated:     April 12, 2021                                      /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
28
     Case 1:18-cv-01623-NONE-SKO Document 76 Filed 04/12/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
